MEMORANDUM **
Donte Lamont Johnson appeals his 188-month sentence imposed following a guilty-plea conviction for conspiracy to possess cocaine base, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).1 We deny appellant’s motion to vacate his sentence, as he has failed to demonstrate plain error. See id. at 1079.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. All outstanding motions are denied as moot.